Citation Nr: 0618449	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

Although the November 2003 Statement of the Case reflects 
that the RO addressed the threshold matter of new and 
material evidence, the Board itself must make a determination 
as to whether evidence is new and material before addressing 
the merits of a claim.  Barnett v. Brown, 8 Vet. App. 1 
(1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Thus, the 
question as to whether the evidence before the Board is new 
and material will be discussed below.


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for an acquired psychiatric disorder, 
claimed as depression, in September 1996, and the veteran did 
not appeal.

2.  Evidence submitted since then is cumulative or redundant 
of previously considered evidence or is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
to establish service connection for an acquired psychiatric 
disorder may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As indicated above, service connection for an acquired 
psychiatric disorder was denied in multiple rating decisions 
which the veteran did not appeal, the most recent of which 
was in September 1996.  In May 2001, the veteran again 
claimed entitlement to service connection for an acquired 
psychiatric disorder.  Under pertinent law and VA 
regulations, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, it is 
noted that the provisions of 38 C.F.R. § 3.156(a) regarding 
new and material evidence were amended effective August 29, 
2001.  Given the date of claim culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001; that version 
appears in the 2001 edition of Title 38 of the Code of 
Federal Regulations.]

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Personality 
disorders, however, are not "diseases or injuries" within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

With respect to substance abuse, 38 U.S.C.A. § 1131 states 
that "no compensation shall be paid if the disability is the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs."  See also 38 C.F.R. §§ 3.1(n), 3.301.  
However, 38 U.S.C.A. § 1131, barring veterans' disability 
compensation "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs," does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability or use 
of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen 
v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).

By an unappealed rating decision in January 1985, the RO 
denied service connected for generalized anxiety disorder 
with atypical depression (an acquired psychiatric disorder) 
as not shown in service and adjustment disorder with 
dependent traits as a constitutional or developmental 
abnormality for which VA benefits are not payable.  
Thereafter, in September 1996, the RO determined that new and 
material evidence to reopen the veteran's claim for service 
connection for an acquired psychiatric disorder, claimed as 
depression, had not been presented.  Evidence considered at 
this time included the veteran's service medical records, 
which reflect a July 1981 hospitalization for adjustment 
disorder dependent traits, multiple drug overdose, and 
alcohol abuse.  The evidence considered at this time also 
included a November 1984 VA examination report, noting 
diagnoses of alcohol abuse, generalized anxiety disorder, and 
atypical depression, as well as VA outpatient treatment 
records, dated from December 1988 to July 1996, which reflect 
findings of depression and alcohol dependence.

Based on a review of the evidence, the RO concluded that the 
veteran's previously denied claim could not be reopened and 
that service connection for an acquired psychiatric disorder 
was not warranted, as the evidence did not show that the 
veteran's acquired psychiatric disorder was incurred in or 
aggravated by service.  The veteran was notified of this 
decision and of his appellate rights in September 1996; he 
did not appeal the decision.

The current claim to reopen was received in May 2001.  In 
connection with this request to reopen his claim for an 
acquired psychiatric disorder, the veteran has submitted VA 
outpatient treatment records, dated from November 1991 to 
August 2001.  These treatment records include duplicates of 
previously submitted treatment reports as well as evidence 
which has not been previously considered.  The new evidence 
includes a May 2001 report of VA psychiatric consultation 
which reflects a review of the veteran's medical history and 
diagnoses of bipolar disorder and alcohol abuse in remission.  
The examiner noted that there is a high incidence of bipolar 
disorder in substance abusers and a high incidence of 
substance abuse in patients with bipolar disorder.  However, 
this treatment report notes that the veteran had a 
longstanding history of alcohol abuse which predated his time 
in the military

Additionally, the examiner commented that the veteran's 
military history is consistent with the later development of 
bipolar disorder, even though he did not have documented 
periods of mania or hypomania while in service.  Most 
importantly, the examiner did not indicate that the bipolar 
disorder was caused or aggravated by the veteran's military 
service, appearing to indicate that the drug abuse before 
service was an indication of the future bipolar disorder.  
For example, the examiner did not indicate any injury or 
stressor in service that would have either caused or 
aggravated the disorder that developed years later. 

The Board finds that the evidence submitted with the 
veteran's May 2001 request to reopen is not new and material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  Specifically, although the May 2001 report of 
psychiatric consultation notes that the veteran's military 
history is consistent with the later development of bipolar 
disorder, the examiner does not conclude that the veteran 
presently has an acquired psychiatric disorder (a psychiatric 
disorder not the result of the veteran's alcohol abuse), 
including bipolar disorder, which was incurred in or 
aggravated by his period of service.  None of the evidence 
received indicates that the veteran's acquired psychiatric 
disorder, variously diagnosed as generalized anxiety 
disorder, depression, and bipolar disorder, was incurred 
during, or aggravated by, his military service from February 
1977 to January 1982, over 24 years ago.  Accordingly, the 
Board finds no new and material evidence to reopen the claim 
for service connection for an acquired psychiatric disorder.  
The claim is not reopened.  38 U.S.C.A. § 5108.

With regard to the decision in Ephraim v. Brown, 82 F.3d 399, 
402 (Fed. Cir. 1996), that case involved a veteran who had 
been diagnosed with PTSD, a condition that in many cases in 
unique to veterans under VA regulations within 38 C.F.R. 
§ 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  The Board addresses PTSD claims separately (in most 
cases) from an acquired psychiatric disorder.  The Board does 
not consider the diagnosis of a bipolar disorder, an acquired 
psychiatric disorder other than PTSD, to be a "new" claim 
for an acquired psychiatric disorder, particularly in light 
of the fact that no health care provider indicates the 
condition was caused or aggravated by his service many years 
ago.  
 
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in July 2001 as well as 
information provided in the December 2001 rating decision and 
November 2003 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible to provide.  In 
addition, the statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  The Board notes that the RO 
provided its initial notice in July 2001, prior to the rating 
decision on appeal, and that this notice letter specifically 
ask the veteran to provide any evidence in his possession 
that pertains to the appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Thus, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In addition, in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), the Court specified the type of notice 
required, in addition to the notice described in 
Dingess/Hartman, when a claimant petitions to reopen a 
previously finally denied claim with new and material 
evidence.

In the present appeal, in the December 2001 rating decision, 
the November 2003 statement of the case, as well as the 
notice letter discussed above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his petition to reopen his claim for service 
connection, as well as the evidence needed to substantiate 
the underlying claim for service connection.  Additionally, 
in light of the ultimate denial of the service connection 
claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service and VA medical records, as identified by 
the veteran.  The Board observes that the RO has not secured 
a medical examination or opinion concerning the etiology of 
the veteran's psychiatric disorder.  However, such assistance 
is not required until and unless there is new and material 
evidence to reopen the claim, which is not the case in this 
appeal.  See 38 C.F.R. § 3.159(c)(4)(iii) (the duty to obtain 
a medical examination or opinion applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured).  As there is no other indication or 
allegation that additional relevant evidence remains 
outstanding, the Board is satisfied that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.   

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims. 




ORDER

As no new and material evidence has been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


